                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

CHERYL LOUISE MARCHESE,

      Plaintiff,

v.                                               Case No. 3:18cv545-RV-CJK

ESCAMBIA COUNTY
CORRECTIONS, et al.,

     Defendants.
______________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 21, 2018. (Doc. 8). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                              Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) as malicious for plaintiff’s abuse of the judicial process.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 23rd day of October, 2018.




                                 /s/ Roger   Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv545-RV-CJK
